Citation Nr: 0509802	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  93-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for hypertension on a 
direct basis or as secondary to service-connected psychiatric 
disorder.

2.  Entitlement to service connection for cardiovascular 
disease on a direct basis or as secondary to service-
connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran had active military service from February 1963 to 
December 1964.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1992 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veteran Affairs (VA) in which the RO denied service 
connection for hypertension and for cardiovascular disease, 
each claimed as secondary to the veteran's service-connected 
psychiatric disorder.  

In May 1995, the Board remanded the veteran's claims to 
obtain additional evidence including a VA examination and an 
additional opinion from the veteran's private physician.  The 
veteran had a personal hearing at the RO in February 1999.   

The veteran appealed the Board's November 1999 denial of 
these two claims to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2000, granting a Joint 
Motion for Remand by the parties, the Court vacated the 
November 1999 Board decision and remanded the case to the 
Board. The Board, in turn, remanded the case to the RO for 
additional development; the RO then returned the case to the 
Board for appellate review.

The Board notes that the veteran changed representation after 
the case was transferred from the RO to the Board.  However, 
this change of representation took place within ninety days 
after the transfer of the case; the Board was given written 
notice within approximately a month after the transfer.  Thus 
the provisions of 38 C.F.R. § 20.1304(a) (2001) have 
essentially been met.  While the veteran 's former 
representative made a request, in May 2001, for a medical 
opinion pursuant to 38 C.F.R. § 20.901 (2001), the veteran 
had already retained an attorney to represent him in this 
case and said attorney has made no such request.


In May 2001, the Board asked the veteran to clarify his 
wishes concerning a hearing. His reply in June 2001 indicated 
that he did not want to appear at a hearing.  Therefore, any 
outstanding hearing request has effectively been withdrawn.  
See 38 C.F.R. § 20.704(e) (2004).

The Board again denied the veteran's claims for service 
connection for hypertension and cardiovascular disease in an 
August 2001 decision, which the veteran appealed to the CAVC.  
In August 2002, the CAVC vacated the Board's August 2001 
decision and remanded the veteran's claims for compliance 
with 38 C.F.R. § 20.1200 (2002).  A February 2004 letter 
indicated that the veteran's request under the Privacy Act 
had been fulfilled.  In addition, a VA Form 119 executed by 
the Board and associated with the veteran's file indicates 
that the veteran's request under 38 C.F.R. § 20.1200 had been 
completed.   

In May 2003, the Board remanded both of the veteran's claims 
for action consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5013A, 5106, 5107, 5126 (West 2002).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  Hypertension of unspecified etiology is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to that service.

3.  The veteran's hypertension is not related to any service-
connected disability.

4.  Cardiovascular disease of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.


5.  The veteran's cardiovascular disease is not related to 
any service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310(a) (2004).

3.  Cardiovascular disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Cardiovascular disease is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Hypertension and 
Cardiovascular Disease on a Direct Basis or as Secondary to 
Service-Connected Disability of Schizoaffective Disorder

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  The claimed 
lumbar disability before the Board at this time is not 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2004).  The United States Court of 
Appeals for Veterans Claims (CAVC) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  To establish a claim for secondary 
service connection, a veteran must demonstrate that a current 
disability is the result of a service-connected disability.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  See 
Black v. Brown, 10 Vet. App. 279 (1997).  

The veteran contends that he suffers from hypertension and 
cardiovascular disease that developed secondary to his 
service-connected psychiatric disorder.  He has reported that 
he has suffered from hypertension and cardiovascular disease 
for many years.  A review of his service medical records does 
not reveal any evidence of hypertension or cardiovascular 
disease.

In February 1999 the veteran testified that he has been 
taking high blood pressure medicine since the 1960s and that 
the stress associated with the nervous condition that he 
developed in service has caused his longstanding 
hypertension.  He also stated that his subsequent need for 
open-heart surgery was related to his nervous condition.  He 
added that his psychiatrist has told him that there is a 
relationship between his nervous condition and his 
hypertension and heart problems.

After a review of the evidence, the Board finds that the 
record does not support the veteran's contentions, and that 
his claims for service connection for hypertension and 
cardiovascular disease on a direct and secondary basis must 
fail.

The medical evidence of record includes a medical opinion 
submitted to support the veteran's claims.  A private 
psychiatrist's written statement, dated in November 1992, 
states that the veteran, "as a direct and proximate 
consequence of deteriorating service-connected mental 
illness" developed hypertension in 1985, and had heart 
attacks in 1991 and 1992.  The psychiatrist did not, however, 
provide any basis for this opinion.  An opinion may be 
insufficient where it is not shown to have been based on 
clinical data and was not accompanied by any other rationale 
to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Moreover, there is no evidence offered as to how 
this process of causation occurred, nor was it explained how 
the hypertension or coronary disease was being made 
permanently worse, if it was.  The Board finds that this 
medical opinion is entitled to little probative value.

The possibility of a relationship between an anxiety disorder 
and a heart condition was raised by additional evidence 
submitted by the veteran; specifically the April 1998 HARVARD 
HEALTH LETTER on the link between stress and heart disease 
and hypertension and reference to a document by a Dr. Moss 
concerning PTSD and its causative role in the development of 
hypertension referenced in the May 2001 informal hearing 
presentation.  The Board notes that the Court has held that 
generic medical literature, which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case, does not provide competent evidence to 
establish the nexus element.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  However, medical treatise information 
may be regarded as competent evidence where "standing alone, 
[it] discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion."  
See Wallin v. West, 11 Vet. App. 509, 513 (1998).


Thus, the Board finds that the opinion articulated by Dr. 
Moss in the extract from his study would not appear to meet 
the standard set forth in Wallin because it does not involve 
an association between the veteran's non-PTSD disability and 
his currently demonstrated hypertension and coronary artery 
disease.  Likewise, the HARVARD HEALTH LETTER proffered by 
the veteran is not regarded as competent evidence as it does 
not apply the specific facts to this specific case.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  In any case, this 
material also raises the question of whether the stress 
associated with the police dispatch job held for ten years by 
the veteran is etiologically linked to his current 
hypertension and coronary artery disease.

The evidence of record also includes the initial evaluation 
report generated in February 1987 by the same private 
psychiatrist who, in November 1992, found an etiologic 
relationship between the veteran's psychiatric disorders and 
his cardiovascular disorders.  The psychiatrist noted the 
veteran's work history and stated that he had worked for nine 
years, until November 1986, as a police dispatcher.  The 
psychiatrist further stated, "gradually, his very stressful 
occupation started to 'get him down' to the extent that he 
was unable to continue working and had to be placed on sick 
leave."  The psychiatrist noted that the veteran smoked two 
packs of cigarettes per day, that he had high blood pressure 
and that his mother had died of a heart attack at the age of 
sixty-nine.

The veteran had been referred to that psychiatrist by a local 
neurologist.  A doctor's note by that neurologist, dated in 
November 1986, states that the veteran complained of 
increasing anxiety over the past six months and that he said 
he would get an emergency call, then his headaches and heart 
rate would increase and the anxiety would last for hours.  
The neurologist noted that the veteran was a smoker and that 
he had borderline hypertension.

The veteran sought VA outpatient treatment in January 1987.  
He was described as appearing tense, anxious and preoccupied 
with his somatic complaints (headaches).  He said that his 
job was too much pressure and too much aggravation to his 
headaches.  He further stated that he had been out of work 
for three months and felt more relaxed, although the 
headaches persisted.


A February 1987 written statement from a friend of the 
veteran who had served in the same police department in the 
same job as dispatcher indicated that the job of police 
dispatcher was by far the most stressful job he ever had. He 
pointed out that there was no room for error in that 
dispatchers were involved in life-and-death situations every 
day.  He also pointed out that on evening and overnight 
shifts the dispatcher was the only person in the building and 
had to handle all sorts of stressful situations.

The report of the psychological evaluation conducted at the 
Psychiatric Clinic in February 1987 indicates that the 
veteran had incurred stressful situations both at home and on 
the job.  The psychologist described the veteran's job as "a 
poorly paid 'pressure cooker' type of job."  The psychologist 
also stated, "years of this type of emotional pressure 
evidently have taken a severe toll on this man's abilities to 
handle his emotions in a stress situation."  Serious somatic 
problems, identified by the psychologist as "high blood 
pressure, ulcers, etc.," were said to "appear to be the overt 
problem shown as a result of extreme stress and resulting 
decompensation" and to be "interfering with his capacity to 
adapt."

The veteran sent a letter to one of his Congressional 
Representatives in August 1988; he reported that he was 
receiving disability retirement checks from his police job. 
The veteran also said that his "nervous disorder was 
aggravated by my ten years of aggravation while at the Police 
Department."

The evidence of record includes treatment records from the 
Main Street Health Center dated between 1994 and 1998.  A 
letter dated in May 1995 from a doctor at that facility 
stated that the physician had been treating the veteran since 
July 1994, and that the veteran's psychiatric illnesses had 
contributed to his multiple medical problems and that the 
veteran's poor compliance with medical regimens and dietary 
restrictions continued to place him at increased risk for 
another cardiovascular insult.  The physician did not 
elaborate on how the veteran's poor compliance was reflected 
clinically or how, of all the reasons patients have for 
noncompliance, the veteran's noncompliance was due to his 
service-connected psychiatric disorder.

The Health Center treatment records show that the veteran was 
treated for a variety of medical conditions over the four 
years.  His anxiety condition was only mentioned 
approximately once per year, as was a prescription for 
Ativan.  These records include no mention of the anxiety 
having any adverse or untoward effect on any of his other 
diagnosed medical conditions.  There is also no mention of 
how treatment for the cardiac conditions should include 
control of the veteran's anxiety symptoms.  On the other 
hand, there is discussion of how the veteran needed to stop 
smoking and start exercising in order to treat his cardiac 
conditions.  For example, a March 1995 letter from a 
cardiologist at the Oak Hill Community Medical Center stated 
that, from a cardiac standpoint, the veteran was doing quite 
well and that his prognosis was pretty good.  The 
cardiologist did, however, advise the veteran's doctor that 
the veteran's complaints of fatigue could be due to the beta-
blocker and that an exercise and weight reduction program 
would improve his energy levels.  The importance of 
discontinuing tobacco usage was also pointed out to the 
veteran by the cardiologist.

Between 1994 and 1998, the veteran was admitted to private 
hospitals on several occasions, including June 1996, July 
1997, October 1997, twice in January 1998, and twice in March 
1998.  The admission, consultation and discharge reports of 
record concerning these hospitalizations include discussions 
of the veteran's past medical history, current diagnoses, and 
current medications.  For example, when the veteran was 
admitted, in June 1996, with a diagnosis of bilateral carotid 
stenosis, there is no mention whatsoever of the existence of 
any psychiatric disease.  It was noted that the surgical 
recommendation for a bilateral carotid endarterectomy was 
explained to the veteran, who understood and agreed.  There 
is no evidence that the veteran was ever given a psychiatric 
diagnosis -- on admission, discharge, or any time in between 
-- or that his ability to consent to any surgical procedure 
was hampered in any way by psychiatric symptoms.  
Furthermore, a prescription for Wellbutrin was noted on only 
one discharge summary, and a prescription for Ativan was 
noted on only one discharge summary and on only one admission 
report.

In addition, the July 1997 discharge note states that, given 
the veteran's "risk factors of cigarette smoking, 
hyperlipidemia, hypertension and diabetes mellitus, it is 
felt that he was at high risk for coronary artery disease."  
The Board notes an April 1980 VA examination report in which 
the veteran was noted to smoke three packs of cigarettes per 
day and that he had done so for the last 20 years, as well as 
the January 1998 admission note from Adena Health System that 
indicated that the veteran, who had been smoking for more 
than 40 years, was currently smoking less than a pack a day.  
A consultation report produced during the July 1997 
hospitalization stated that the veteran denied noncompliance 
with diet or medications and that he continued to smoke.

In a May 1995 VA psychiatric examination, the veteran 
verbalized paranoid ideation, auditory and visual 
hallucinations, delusions in regard to service in Vietnam, 
strong feelings of hopelessness, vague suicidal ideation and 
preoccupation with his medical disabilities.  He complained 
of sleep disturbance, low appetite, lack of energy, shortness 
of breath, chest pains, poor memory, poor concentration and a 
short temper.  The examiner stated that the veteran was 
unshaved, made poor eye contact, was occasionally tearful and 
markedly depressed.  The examiner rendered an Axis I 
diagnosis of schizoaffective disorder, depressed type.

Five months later, in October 1995, a VA field examiner went 
to the veteran's house and spoke with both the veteran and 
his spouse.  The field examiner described each as being 
clean, well dressed and neat.  The examiner said that the 
veteran seemed to be a pleasant and reasonable individual.  
He readily recognized the field examiner, gave a warm 
greeting, spoke quietly and answered all questions about his 
finances extemporaneously.  He stated that his activities 
were greatly restricted by his heart condition and that he 
and his wife would buy their grandchildren gifts and take 
them out to eat in restaurants.  He also said that he spent 
most of his time at home and that he had pretty much stopped 
taking weekend vacation trips.  The field examiner concluded 
that the veteran was able to mange his own finances without 
assistance and noted that he had recommended this action 
twice previously.

In October 1997, a VA doctor expressed the opinion that the 
veteran's hypertension and coronary artery disease were not 
directly due to his psychiatric disability.  The doctor 
stated that the risk factors for developing coronary artery 
disease include diabetes, hypertension, smoking and 
hyperlipoproteinemia and that the veteran's service-connected 
psychiatric disability was not a risk factor for developing 
coronary artery disease.  The physician further stated that, 
if the veteran's psychiatric disability caused his poor 
compliance with his medical regimen and dietary restrictions 
with resultant poor control of his diabetes and hypertension, 
then his psychiatric disability had some indirect 
contribution to his cardiovascular disease.  The examiner 
further stated that if the veteran's diabetes and 
hypertension had been under good control, then his mental 
condition was not a factor contributing to his cardiovascular 
disease.

VA treatment notes dated from October 2000 to December 2003 
detailed that the veteran continued to be treated for 
ischemic heart disease, coronary artery disease, 
hypertension, hyperlipidemia, and diabetes mellitus.  A 
diagnosis of controlled hypertension was listed in an October 
2000 treatment note.  A June 2002 treatment note showed that 
the veteran was controlling his diabetes with a blood sugar 
average of 130.  However, additional treatment notes dated in 
January and October 2002 indicated that the veteran was 
having trouble controlling his diabetes symptoms.  An 
additional October 2002 treatment note showed that the 
veteran continued to try to quit smoking.  A July 2003 
treatment note showed that the veteran refuses to take any 
major psychiatric medication as well as any antipsychotic 
medication.  Hospital treatment notes dated in March 2003 
show that the veteran complained of chest and abdominal pain.  
After a battery of tests, a private physician indicated that 
the veteran might have unstable angina, intestinal angina, or 
a left anterior ascending lesion.  

In a February 2004 statement, the veteran's private physician 
stated that he suffers from hypertension and coronary artery 
disease, status post coronary artery bypass graft surgery.  
In addition, the physician opined, "It is well known that 
the above conditions can be aggrevated by post traumatic 
stress disorder."  The Board finds the February 2004 opinion 
is not entitled to much probative weight.  The veteran is 
service-connected for schizoaffective disorder and is 
currently treated for residuals of schizophrenia -- not post 
traumatic stress disorder.  In addition, an opinion may be 
insufficient where it is not shown to have been based on 
clinical data and was not accompanied by any other rationale 
to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected medical opinions as immaterial where there 
was no indication that the physician had reviewed the 
claimant's service medical records or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis.  The Board has 
analyzed the probative value of this piece of medical 
evidence and rejects it as immaterial and less probative due 
to lack of rationale provided in the physician's February 
2004 statement.  

Additional medical evidence of record contains various 
private medical records dated between November 1986 and 
January 2004, as well as the reports from VA medical 
treatment and examinations dated between October 1980 and 
November 2003.  Review of these medical records reveals the 
following blood pressure results (date of result in 
parentheses):  

136/84 (10/30/80); 138/90 (11/20/86); 144/96 (12/23/86); 
140/100 (1/19/87); 130/90 (1/23/87); 130/90 (2/14/95); 130/80 
(2/23/95); 146/84 (2/24/95); 140/80 (3/30/95); 160/100 
(5/4/95); 142/88 (7/13/95); 130/70 & 130/84 (10/20/95); 
150/90 (10/30/95); 152/88 (12/7/95); 144/86 (9/16/96); 142/96 
(9/26/96); 144/84 (10/23/96); 142/84 (11/20/96); 152/86 
(3/10/97); 152/86 (6/12/97); 140/102 & 144/88 (7/12/97); 
136/88 (9/29/97); 118/82 (12/29/97); 130/80 (1/20/98); 
175/110 (1/31/98); 122/82 (3/13/98); 146/90 (3/17/98); 122/80 
(4/16/98); 128/94 (8/21/98); 136/86 (9/4/98); 116/80 
(12/11/98); 149/84 (1/17/01); 140/86 (3/8/01); 134/84 
(10/23/01); 158/80 (1/28/02); 134/82 (6/20/02); 130/70 
(8/6/02); 150/79 (10/31/02); 138/72 (1/15/03); 96/60 
(5/28/03); 110/62 (6/4/03); 140/88 (7/31/03); 114/62 
(9/30/03); 93/55 (11/17/03); 120/62 (11/24/03); 118/66 
(12/17/03); 132/60 (1/23/04).

As previously noted, secondary service connection may be 
established when there is aggravation of a veteran's non- 
service connected condition that is proximately due to or the 
result of a service-connected condition.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id.

The rating schedule provides guidance in ascertaining the 
level of disability due to hypertension.  Under the old 
Diagnostic Code 7101 (in effect prior to January 12, 1998), 
hypertensive vascular disease manifested by diastolic 
pressure readings predominantly 100 or greater warranted a 10 
percent disability rating and diastolic pressure readings 
predominantly 110 or more with definite symptoms of the 
disease warranted a 20 percent disability rating.  When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more, a minimum rating of 10 percent 
will be assigned.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1997).

Under the amended Diagnostic Code 7101, hypertensive vascular 
disease manifested by diastolic pressure readings 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control, warrants a 10 
percent rating.  Diastolic pressure readings predominantly 
110 or more, or systolic pressure predominantly 200 or more, 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).

It is apparent from the medical evidence of record that the 
veteran has been on continuous medication for his 
hypertension.  Therefore, under the new Diagnostic Code 7101, 
the veteran would be assigned a 10 percent evaluation, if the 
hypertension were service-connected.  He would also be 
assigned a 10 percent evaluation under the old provision.  
Thus, the evidence of record must show some increase in 
disability above that level in order to demonstrate 
aggravation. However, the evidence of record shows the 
veteran's blood pressure to have been under good control for 
a number of years, as evidenced by the blood pressure 
readings of record and the veteran's doctor's statement of 
February 1998 that his blood pressure was normal after 
medication changes, as well as the April 1998 letter from the 
veteran's doctor stating that the veteran looked well on 
examination and that his heart and lung examinations were 
unremarkable.

While the Board acknowledges that the veteran does 
occasionally experience increased blood pressure, there is no 
evidence of record that indicates that such episodes of 
increased blood pressure, whether caused by the service-
connected psychiatric disability or by some other incident of 
everyday life, have resulted in additional disability (that 
is, that the hypertension has been aggravated).  The evidence 
of record reveals only transient elevations in blood 
pressure, not an increase in the level of disability 
attributable to hypertension.  These temporary exacerbations 
do not demonstrate increase in the underlying pathology such 
as to demonstrate aggravation.  See e.g. Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  The Board therefore cannot find that 
the veteran has suffered an aggravation of his hypertension 
that is etiologically related to, i.e., that it caused by, 
his service-connected psychiatric disorder.  The Board 
concludes, therefore, that the preponderance of the evidence 
does not support the finding, in the sense that Allen 
represents, of a nexus between the alleged aggravation of 
hypertension and the service-connected psychiatric 
disability.

The same analysis can be made in regard to the veteran's 
diabetes mellitus.  Prior to June 6, 1996, a 20 percent 
evaluation was warranted for moderate diabetes mellitus with 
moderate insulin or oral hypoglycemic agent dosage and 
restricted (maintenance) diet; without impairment of health 
or vigor or limitation of activity. Moderately severe 
diabetes mellitus requiring large insulin dosage, restricted 
diet, and careful regulation of activities such as avoidance 
of strenuous occupational and recreational activities 
warranted a 40 percent evaluation.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1995).  Effective June 6, 1996, 38 
C.F.R. § 4.119, Diagnostic Code 7913 was amended. Pursuant to 
the amended regulation, a 20 percent evaluation is warranted 
for diabetes mellitus requiring insulin and restricted diet 
or an oral hypoglycemic agent and restricted diet.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities warrants a 40 percent evaluation.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2004).

It is apparent from the medical evidence of record that the 
veteran has been on an oral hypoglycemic agent and a 
restricted diet for his diabetes mellitus.  For example, 
October 1995 VA cardiac examination indicates that the 
veteran had been provided with suggested diabetic and cardiac 
diets, although he did not gear closely to either of the 
diets and the January 1998 hospital discharge note lists a 
diagnosis of "non-insulin dependent diabetes" and indicates 
that the veteran's medications included Glyburide, to be 
taken orally twice a day.  The evidence of record reflects no 
reported complications or hospitalizations as a result of 
diabetes mellitus.  Therefore, under the new Diagnostic Code 
7913, the veteran would be assigned a 20 percent evaluation, 
if the diabetes mellitus were service- connected.  He would 
also be assigned a 20 percent evaluation under the old 
provision.

Thus, the evidence of record must show some increase in 
disability above that level in order to demonstrate 
aggravation.  However, the evidence of record does not show 
that veteran's diabetes mellitus has resulted in any need for 
clinical intervention beyond the oral agents and diet 
restrictions that have been in place since he was diagnosed 
with diabetes in 1990, the onset date given in the November 
1992 letter of the veteran's psychiatrist.  For example, a 
May 1991 letter from the veteran's treating osteopath states 
that the veteran's medications included DiaBeta and the March 
1998 hospital discharge summary indicated that the veteran 
was to take 5 milligrams of Glyburide daily.

There is no evidence of record that indicates that the level 
of control of blood sugar levels actually maintained by the 
veteran, through the use of oral agents and some diet 
modification, has resulted in additional disability (that is, 
that the hypertension or the coronary artery disease has been 
aggravated).  The evidence of record does not reveal an 
increase in the level of disability attributable to diabetes- 
there are no clinical findings of complications such as renal 
pathology, diabetic retinopathy or diabetic neuropathy and 
the therapeutic modalities of the clinical management of his 
disease have not changed for a number of years. These facts 
do not demonstrate an increase in the underlying pathology 
such as to demonstrate aggravation.  See e.g. Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  The Board therefore 
cannot find that the veteran has suffered an aggravation of 
his diabetes that is etiologically related to, i.e., that it 
caused by, his service-connected psychiatric disability.  The 
Board concludes, therefore, that the preponderance of the 
evidence does not support the finding, in the sense that 
Allen represents, of a nexus between the alleged aggravation 
of diabetes such that he has suffered the development of, or 
the aggravation of, cardiovascular disease and the service-
connected psychiatric disability.

In considering the veteran's claims of direct and secondary 
service connection, the Board notes that the veteran has 
presented his own statements as well as statements from 
family members regarding the development or aggravation of 
his current hypertension and coronary artery disease being 
etiologically related to his service-connected psychiatric 
disability.  These opinions alone cannot meet the burden 
imposed by 38 C.F.R. §§ 3.303 and 3.310 with respect to the 
relationship between events incurred during service, his 
service-connected psychiatric disorder, and his current 
complaints of hypertension and cardiovascular disease.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements given by the veteran qualify as lay evidence.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2004).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  

Based on all of the evidence of record, including the VA and 
private treatment records dated between 1994 and 2004, all of 
the reports from the Psychiatric Clinic (not just the 
November 1992 and subsequent reports), the various medical 
records from 1986 to 1988, and the reports of VA medical and 
field examinations conducted in 1995 and 1997, the Board 
finds that the preponderance of the evidence is against a 
finding of entitlement to secondary service connection for 
both hypertension and cardiovascular disease.  The strongest 
medical evidence in support of the veteran's claims comes 
from his psychiatrist, namely the November 1992 psychiatric 
evaluation wherein the doctor described the service connected 
illnesses as severe paranoid schizophrenia, generalized 
anxiety disorder, dysthymic disorder and schizoid personality 
disorder, and stated that the veteran's cardiovascular 
conditions were a direct and proximate consequence of his 
deteriorating service connected mental illnesses.  However, 
this report does not contain any medical foundation for this 
opinion by the psychiatrist.  The Board notes that service 
connection cannot be granted for a personality disorder and 
that the psychiatrist did not indicate how much of the 
veteran's symptomatology should be attributed to that 
condition.  Furthermore, earlier evaluations done in 1987 by 
this psychiatrist and his associates temporally and causally 
relate the 1986-1987 onset of hypertension to the extreme 
stress the veteran endured for over nine years as a police 
dispatcher handling distressing and life or death situations 
on a regular basis.

Also, nowhere in the extensive records of the veteran's 
treatment by cardiologists -- including cardiac and vascular 
surgery and cardiac catheterizations -- is there any clinical 
notation suggesting that the veteran's psychiatric disability 
was a risk factor or that the care and management of either 
his diabetes or his cardiac conditions had to be adjusted in 
any way due to his psychiatric disability.  Indeed, it 
appears from these records that most of the doctors providing 
cardiac-related care were unaware of the existence of any 
psychiatric disability, much less one that had resulted in a 
total (100 percent) disability evaluation beginning in 1988.  
Furthermore, these doctors cite other risk factors in 
addition to diabetes and hypertension for the development of 
coronary artery disease in this particular patient, namely 
hyperlipidemia and decades of cigarette smoking.  The Board 
notes that the cigarette smoking predates the veteran's entry 
into service.  There is no medical evidence of record that 
provides a clinical basis for concluding that the cigarette 
smoking and/or the hyperlipidemia played no role in the 
veteran's development of hypertension and coronary heart 
disease.

As to the argument initially put forth in a May 1995 letter 
from a doctor at the Main Street Health Center stating that 
the veteran's psychiatric illnesses have contributed to his 
multiple medical problems and that his poor compliance with 
medical regimens and dietary restrictions continue to place 
him at increased risk for another major cardiovascular 
insult, there is no medical evidence of record that shows 
that either the veteran's hypertension or his diabetes have 
worsened over the years to such a degree that a increased 
evaluation would have been warranted if these conditions had 
been service-connected.

The record does not present sufficient competent evidence 
that demonstrates a linkage between the veteran's currently 
diagnosed hypertension and cardiovascular disease and his 
service-connected psychiatric disability.  Weighed against 
the "negative" objective evidence discussed above is the 
"positive" evidence represented by the contentions that 
service-connected psychiatric disability, essentially, either 
caused, made worse, or otherwise "aggravated" the veteran's 
hypertension and cardiovascular disease so as to warrant a 
grant of service connection for at least a portion of the 
cardiovascular pathology under the holding in Allen.  The 
Board concludes that the weight of the "negative" objective 
evidence, principally in the form of the years of cardiac 
care records demonstrating a lack of any clinical awareness 
of a psychiatric disorder affecting treatment for 
hypertension or diabetes, medical opinions of record with 
regard to the relationship between the service connected 
psychiatric disability and the current cardiovascular 
disorders, including those relating the onset of the 
veteran's hypertension to his stressful police dispatcher 
job, exceeds that of the "positive" evidence of record, which 
is limited to medical opinions finding a relationship without 
any reference to the clinical evidence of record.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the veteran's hypertension 
and coronary artery disease are not related to the service-
connected psychiatric disability in that the psychiatric 
disability did not cause either the hypertension or the 
coronary artery disease or aggravate either the hypertension 
or the diabetes thereby causing coronary artery disease.  
While it is apparent that the veteran does suffer from 
diabetes, hypertension and coronary artery disease, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of those conditions and the 
psychiatric disability for which service connection has been 
granted.  Furthermore, the medical evidence of record 
supports the conclusion that the hypertension and diabetes 
have not been aggravated or caused to worsen by the service-
connected psychiatric disability of schizoaffective disorder.

In weighing the competent medical evidence of record 
concerning the claimed relationship between hypertension, 
cardiovascular disease, and the service-connected disability 
of schizoaffective disorder, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to service connection for hypertension and 
cardiovascular disease.  

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claims for entitlement to service connection for 
hypertension and cardiovascular disease on a direct basis or 
as secondary to service-connected psychiatric disorder are 
not warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the Board sent the veteran a letter 
in March 2003.  In addition, the RO sent the veteran a letter 
in January and issued supplemental statements of the case 
(SSOC) in March and April 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to service connection for hypertension and 
cardiovascular disease.  With regard to requirement (1), 
above, the Board notes that the RO sent the veteran a VCAA 
notice letter in January 2004 informing him what was needed 
to establish entitlement to service connection for 
hypertension and cardiovascular disease.  With regard to 
requirements (2) and (3), the Board notes that the Board and 
RO's letters also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the March 2003 and January 2004 
letters explained that VA would obtain relevant records from 
any Federal agency (to include the military, VA, and the 
Social Security Administration), and that it would also make 
reasonable efforts to help him obtain other evidence (such as 
records from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the January 2004 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his increased rating claim.  
However, as a practical matter, the veteran has been amply 
notified of the need to provide such evidence.  In addition, 
the Board sent the veteran a letter in March 2003 and the RO 
issued him a SSOC in March 2004 that both contained the 
complete text of 38 C.F.R. § 3.159(b)(1).  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

In concluding that any applicable VCAA notice requirements 
have been satisfied, the Board has relied on communications 
other than the Board and RO's formal VCAA notice letters to 
the veteran dated in March 2003 and January 2004.  At bottom, 
however, the VCAA seeks to achieve giving the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the January 2004 letter from the RO was 
sent to the veteran after the RO's April 1992 rating decision 
that is the basis of the veteran's appeal.  However, as 
discussed above, the content of the notice provided to the 
veteran in the March 2003 and January 2004 letters by the 
Board and the RO fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, in this case, after notice was provided, the 
veteran's claims for entitlement to service connection for 
hypertension and cardiovascular disease were readjudicated in 
supplemental statements of the case issued in March 2004 and 
April 2004.      


The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the March 2003 and January 2004 
letters as well as the March 2004 and April 2004 SSOCs.             

In a decision promulgated in 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the March 2004 SSOC issued by the RO to the 
veteran included notice that the veteran had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the March 2003 and January 2004 letters as well 
as the March and April 2004 SSOCs issued by the RO.  The 
Board concludes that any defect in the notice requirements of 
the VCAA that may exist in this instance would not be 
prejudicial to the veteran.
 
B.  The Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in December 
2001 and June 2003 as well as a supplemental statement of the 
case (SSOC) dated in October 2003, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for hypertension and 
cardiovascular disease.  VA has obtained service, private, 
and VA medical records identified by the veteran as well as 
provided him with VA examinations and procured a VA 
etiological cardiology opinion.  

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for cardiovascular disease 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


